                  Case: 20-35432, 05/20/2020, ID: 11696462, DktEntry: 1-1, Page 1 of 4
                 Case 4:19-cv-00044-BMM Document 160 Filed 05/20/20 Page 1 of 4
                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                              May 20, 2020


       No.:                        20-35432
       D.C. No.:                   4:19-cv-00044-BMM
                                   Northern Plains, et al v. U.S. Army Corps of Engineers,
       Short Title:
                                   et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
       Case: 20-35432, 05/20/2020, ID: 11696462, DktEntry: 1-1, Page 2 of 4
      Case 4:19-cv-00044-BMM Document 160 Filed 05/20/20 Page 2 of 4



                 UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE NINTH CIRCUIT
                                                                 MAY 20 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




NORTHERN PLAINS RESOURCE                     No. 20-35432
COUNCIL; BOLD ALLIANCE;
NATURAL RESOURCES DEFENSE
                                             D.C. No. 4:19-cv-00044-BMM
COUNCIL; SIERRA CLUB; CENTER
FOR BIOLOGICAL DIVERSITY;                    U.S. District Court for Montana,
FRIENDS OF THE EARTH,                        Great Falls

             Plaintiffs - Appellees,         TIME SCHEDULE ORDER

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE,
In his official capacity and U.S. Army
Chief of Engineers and Commanding
General of the U.S. Army Corps of
Engineers,

             Defendants,

TRANSCANADA KEYSTONE
PIPELINE, LP; TC ENERGY
CORPORATION; AMERICAN GAS
ASSOCIATION; AMERICAN
PETROLEUM INSTITUTE;
ASSOCIATION OF OIL PIPE LINES;
INTERSTATE NATURAL GAS
ASSOCIATION OF AMERICA;
NATIONAL RURAL ELECTRIC
COOPERATIVE ASSOCIATION,

             Intervenor-Defendants,
         Case: 20-35432, 05/20/2020, ID: 11696462, DktEntry: 1-1, Page 3 of 4
        Case 4:19-cv-00044-BMM Document 160 Filed 05/20/20 Page 3 of 4



  and

 STATE OF MONTANA,

               Intervenor-Defendant -
 Appellant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Wed., May 27, 2020            Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Wed., June 17, 2020           Transcript shall be ordered.
Fri., July 17, 2020           Transcript shall be filed by court reporter.
Wed., August 26, 2020         Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Fri., September 25, 2020      Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.
 Case: 20-35432, 05/20/2020, ID: 11696462, DktEntry: 1-1, Page 4 of 4
Case 4:19-cv-00044-BMM Document 160 Filed 05/20/20 Page 4 of 4
                                      FOR THE COURT:

                                      MOLLY C. DWYER
                                      CLERK OF COURT

                                      By: John Brendan Sigel
                                      Deputy Clerk
                                      Ninth Circuit Rule 27-7
